Exhibit 99.1 In the UNITED STATES BANKRUPTCY COURTfor the DISTRICT OF delaware x In re: : Chapter 11 : CHAPARRAL ENERGY, Inc., et al., : Case No. 16-11144 (LSS) : Debtors.1 : Jointly Administered : : Re: Docket No. 783 x FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING THE FIRST AMENDED JOINT PLAN OF REORGANIZATION FOR CHAPARRAL ENERGY, INC. AND ITS AFFILIATE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE The Joint Plan of Reorganization for Chaparral Energy, Inc. and its Affiliate Debtors under Chapter 11 of the Bankruptcy Code, dated January 25, 2017 (as amended, modified or supplemented, including by the Subsequent Plan Modifications (as defined below), the “Plan”), having been filed with the Bankruptcy Court (the “Court”) [Docket No. 783] by the above-captioned debtors and debtors-in-possession (each a “Debtor” and, collectively, the “Debtors”); and the Disclosure Statement for the Joint Plan of Reorganization for Chaparral Energy, Inc. and its Affiliate Debtors under Chapter 11 of the Bankruptcy Code, dated January 25, 2017 (the “Disclosure Statement”), having been filed with this Court [Docket No. 784]; and the Disclosure Statement, and appropriate Ballots for voting on the Plan, having been approved, and transmitted to Holders2 of Claims against the Debtors in the Voting Classes, pursuant to that certain Order (A) Approving The Disclosure Statement, (B) Establishing The Voting Record Date, Voting Deadline And Other Dates, (C) Approving Procedures For Soliciting, Receiving And Tabulating Votes On The Plan And For Filing Objections To The Plan And (D) Approving The Manner And Form Of Notice And Other Related Documents, entered by this Court on January 25, 2017 [Docket No. 780] (the “Disclosure Statement Order”); and a copy of the Plan as subsequently modified since the entry of the Disclosure Statement Order (without Exhibits or Plan Schedules) being attached hereto as Exhibit 1; and a redline copy of the Plan showing the modifications thereto since the entry of the 1 The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C. (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656); Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968); Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Green Country Supply, Inc. (2723); and Roadrunner Drilling, L.L.C. (2399). The Debtors’ address is 701 Cedar Lake Blvd., Oklahoma City, OK 73114. 2 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan. US-DOCS\80774632.13 Disclosure Statement Order being attached hereto as Exhibit 2 (such plan modifications, the “Subsequent Plan Modifications”); and the Plan Supplement having been filed on February 6, 2017 [Docket No. 816]; and the Debtors having filed their Memorandum of Law in Support of Confirmation of the First Amended Joint Plan Of Reorganization For Chaparral Energy, Inc. And Its Affiliate Debtors Under Chapter 11 Of The Bankruptcy Code, with this Court prior to the Confirmation Hearing [Docket No. 939] (the “Confirmation Memorandum”); and the Declaration of Scott Anchin in Support of Confirmation of the First Amended Joint Plan of Reorganization for Chaparral Energy, Inc. and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code, having been filed with this Court prior to the Confirmation Hearing [Docket No. 927]; and the Declaration of Lloyd Sprung in Support of Confirmation of the First Amended Joint Plan of Reorganization for Chaparral Energy, Inc. and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code, having been filed with this Court prior to the Confirmation Hearing [Docket No. 928] (the “Sprung Declaration”); and the Certification Of Leanne V. Rehder Scott With Respect To The Tabulation Of Votes On The First Amended Joint Plan of Reorganization for Chaparral Energy, Inc. and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code, having been filed with this Court prior to the Confirmation Hearing [Docket No. 933] (the “Voting Report”); and the hearing to consider the Confirmation of the Plan having been held before this Court on March 9, 2017 (the “Confirmation Hearing”) after due and sufficient notice was given to Holders of Claims against, and Equity Interests in, the Debtors and other parties-in-interest in accordance with the Disclosure Statement Order, title 11 of the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the local bankruptcy rules of this Court (the “Local Rules”), in each case as established by the affidavits of service, mailing and/or publication filed with this Court prior to the Confirmation Hearing (collectively, the “Notice Affidavits”);3 and upon all of the proceedings held before this Court and after full consideration of: (i) each of the objections to the Confirmation of the Plan filed with this Court and not subsequently withdrawn, settled or deemed moot (the “Objections”); (ii) the Plan Supplement; (iii) the Confirmation Memorandum; (iv) the Voting Report; (v) testimony proffered or presented at the Confirmation Hearing, (vi)the declarations and/or affidavits filed with this Court; and (vii) all other evidence proffered or adduced at, memoranda and objections filed in connection with and arguments of counsel made at, the Confirmation Hearing; and after due deliberation thereon; and good cause appearing therefor; IT IS HEREBY FOUND AND DETERMINED THAT: A.Findings and Conclusions.The determinations, findings, judgments, decrees, orders and conclusions set forth in this order (the “Confirmation Order”) and in the record of the Confirmation Hearing constitute this Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.To the extent any of the following findings of fact constitute a conclusion of law, it is adopted as such.To the extent any of the following conclusions of law constitutes a finding of fact, it is adopted as such.
